TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 28, 2016



                                     NO. 03-16-00243-CV


                                  Zulema Breedlove, Appellant

                                                v.

                                   Jeffrey A. Olsen, Appellee




         APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE


Appellant has filed an unopposed motion to dismiss this appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.